DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 10/21/2021.
Claim(s) 1-22 has/have been cancelled.
No claims(s) has/have been added. 
Claims(s) 23-42 is/are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 23-42 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Objections
Claim 27 is objected to because of the following informalities:  lines 2-3 note “a frequency domain” which was previously noted.  The Examiner suggests changing to “the frequency domain”, or something similar.  Appropriate correction is required.
Claim 34 is objected to because of the following informalities:  lines 2-3 note “a frequency domain” which was previously noted.  The Examiner suggests changing to “the frequency domain”, or something similar.  Appropriate correction is required.
Claim 41 is objected to because of the following informalities:  line 3 notes “a frequency domain” which was previously noted.  The Examiner suggests changing to “the frequency domain”, or something similar.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23, 24, 25, 30, 31, 32, 37, 38, 39,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. US 20180035332 (cited in Non-Final Rejection dated 6/19/2020) in view of Islam et al. US 20180070341 and in further view of 3GPP, “3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Evolved Universal Terrestrial Radio Access (E-UTRA); Radio Resource Control (RRC); Protocol specification (Release 11), June 2016, 3GPP, 3GPP TS 36.331 V11.16.0 (cited in Non-Final Rejection dated 3/3/2021).

As to claim 23:
Agiwal et al. discloses:
A wireless transmit/receive unit (WTRU) comprising: 
an antenna; and 
a processor operatively coupled to the antenna, wherein: 
(where
“antenna”  and “processor” are considered as required for operation)

the processor and the antenna are configured to receive downlink control information (DCI), wherein the DCI comprises an assignment of resources for a downlink transmission, and wherein the DCI comprises an indication, wherein the indication indicates that there are one or more subresources within the assigned resources that are reserved; 
(“Referring to FIG. 11, in method 2, resources for URLLC 1140 are dynamically scheduled. The gNB/BS sends indication 1115 indicating that certain resources (OFDM symbols and/or PRBs) are used for URLLC in the subframe. The URLLC resources 1140 can be pre-defined or indicated in indication 1110 or broadcasted. In an embodiment of the present disclosure, for URLLC resource usage indication 1110, the UE may read PDCCH region for URLLC. The gNB/BS schedules the UE (for example, downlink eMBB packet transmission, 1130) by transmitting scheduling control information (i.e., PDCCH) 1120. If the UE DL packet resources (for example, eMBB resources) 1130 collides with the URLLC resources 1140, then the gNB/BS transmits the indication 1115 indicting the URLLC resources 1040 are used. After, during the decoding the UE does not consider the information in colliding resources 1140. This method is illustrated in FIG. 11.”; Agiwal et al.; 0112)
(“The purpose of the indication is to inform some UEs (e.g., one or more UEs with eMBB service) that a certain amount of resources in a time slot are pre-empted and not used in the actual transmission, for example, if the resources are assigned to a UE for URLLC service. If there is conflict between the pre-empted resources and assigned resources for eMBB data scheduling in the DCI, the UE may assume that the pre-empted resources are punctured or rate-matched from 
(“In an embodiment of the present disclosure, the pre-emption indication or the skipping indication can be an RRC message or MAC CE included in DL MAC PDU or DCI in PDCCH or group common DCI in PDCCH”; Agiwal et al.; 0117)
(where
“DCI in PDCCH” maps to “receive downlink control information (DCI)”
“The gNB/BS schedules the UE (for example, downlink eMBB packet transmission, 1130) by transmitting scheduling control information (i.e., PDCCH) 1120. If the UE DL packet resources (for example, eMBB resources) 1130”/” assigned resources for eMBB data scheduling in the DCI”/FIG. 11 maps to “wherein the DCI comprises an assignment of resources for a downlink transmission”, where “eMBB resources” maps to “assignment of resource”, “scheduling in the DCI” maps to “the DCI comprises an indication”, “downlink” maps to “downlink transmission”, 
“the indication is to inform some UEs (e.g., one or more UEs with eMBB service) that a certain amount of resources in a time slot are pre-empted and not used in the actual transmission, for example, if the resources are assigned to a UE for URLLC service. If there is conflict between the pre-empted resources and assigned resources for eMBB data scheduling in the DCI, the UE may assume that the pre-empted resources are punctured” maps to “the DCI comprises an indication, wherein the indication indicates that there are one or more subresources within the assigned resources that are reserved”, where “resources assigned to a UE for URLLC service” maps to “one or more subresources within the assigned resources”, where “punctured”/”pre-empted” maps to “reserved”

the processor is further configured to determine which of the one or more subresources within the assigned resources are reserved, based on the indication in the DCI and based on an indication of resource blocks in a frequency domain and an indication of symbols that the resource blocks apply in a time domain 
(where
“indication 1115 indicating that certain resources (OFDM symbols and/or PRBs) are used for URLLC in the subframe”/”pre-emptied resources may include the resources in both time domain and frequency domain” maps to “determine which of the one or more subresources within the assigned resources are reserved, based on the indication in the DCI and based on an indication of resource blocks in a frequency domain and an indication of symbols that the resource blocks apply in a time domain”, where “OFDM symbols and...PRBs”/” resources in both time domain and frequency domain” maps to “based on an indication of resource blocks in a frequency domain and an indication of symbols in the resource blocks apply in a time domain”, 

that is configured via radio resource control (RRC) signaling, and 
(where
“that is configured via radio resource control (RRC) signaling”, where “broadcasted” maps to “RRC”, where 3GPP indicates that the “RRC protocol” includes “broadcast of system information” (3GPP; p.23-24 Section 4.4)

wherein the indication of resource blocks is in reference to ... or entire carrier; and
(where FIG. 11 illustrates “URLLC” pre-empting the entire sub-carrier/carrier maps to “entire carrier”)

the processor and the antenna are further configured to receive the downlink transmission using a portion of the assigned resources, wherein the portion excludes the reserved one or more subresources.
(where
“The gNB/BS schedules the UE (for example, downlink eMBB packet transmission, 1130) by transmitting scheduling control information (i.e., PDCCH) 1120. If the UE DL packet resources (for example, eMBB resources) 1130 collides with the URLLC resources 1140, then the gNB/BS transmits the indication 1115 indicting the URLLC resources 1040 are used. After, during the decoding the UE does not consider the information in colliding resources 1140” maps to “receive the downlink transmission using a portion of the assigned resources, wherein the portion excludes the reserved one or more subresources”, where the “eMBB” as configured by “1120” maps to “portion of the assigned resources, wherein the portion excludes the reserved one or more subresources”

Agiwal et al. teaches configuration of downlink eMBB resources which are pre-empted for downlink URLLC resources, where the pre-emption is signaled via DCI and the URLLC resources are configured via broadcast messaging and where the eMBB resources which are not pre-empted are received and where an entire carrier/sub-carrier is pre-empted.

Agiwal et al. as described above does not explicitly teach:
wherein the indication of resource blocks is in reference to a bandwidth part or ...; and

However, Islam et al. further teaches portion puncturing capability which includes:
wherein the indication of resource blocks is in reference to a bandwidth part or ...; and
(“Coexistence with symbol alignment involves puncturing/reallocating resources of one or more symbols of a first numerology, and in their place transmitting symbols of a second numerology. When K symbols of the second numerology align with one symbol of the first numerology. K symbols of the second numerology can be transmitted for each punctured/reallocated symbol of 
(“For each OFDM symbol period, the sub-carrier mapping and grouping block 911 groups and maps the constellation symbols produced by the constellation mapper 910 to up to P inputs of the IFFT 912 at 922. The grouping and mapping is performed based on scheduler information, which in turn is based on a TDD frame structure such as describe above, in accordance with a defined resource block definition and allocation for the content of the K.sub.1 UEs being processed in transmit chain 900”; Islam et al.; 0097)
(“Common indication can be transmitted in group-common DCI such as in common PDCCH, or PCFICH or PHICH. The resulting allocation is depicted in FIG. 5, which shows that eMBB traffic has been punctured at time frequency resources 306. The update information can be communicated in any known manner, and indicates to the UE with eMBB traffic that some or all of the time frequency resources originally scheduled for eMBB traffic have been punctured”; Islam et al.; 0068)
(“In some embodiments, at some time after the first sub-frame, update information is transmitted that updates the scheduling information in respect of the latency tolerant downlink traffic in a sub-frame other than the first sub-frame. For example, the update information may be an indicator indicating that scheduled latency tolerant data for particular time-frequency resources has been punctured.”; Islam et al.; 0066)
(where
“indication”
“mapping is performed based on scheduler information, which in turn is based on a TDD frame structure such as describe above, in accordance with a defined resource block definition”/”indicator indicating that scheduled latency tolerant data for particular time-frequency resources has been punctured” maps to “resource blocks”, where “particular time-frequency resources” is considered as including “resource block definition”
“can be done for a portion or ...of a bandwidth initially allocated to the first numerology”/FIG. 5 maps to “reference to a bandwidth part”, where “portion...bandwidth” maps to “bandwidth part”, where FIG. 5 illustrates the “URLLC” puncturing being performed for a portion of the “60K SCS”, 

Islam et al. teaches performing puncturing eMBB with URLCC where the puncturing is performed over a portion of a carrier/sub-carrier.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the portion puncturing capability of Islam et al. into Agiwal et al. By modifying the communication capability of Agiwal to include the portion puncturing capability as taught by the communication capability of Islam et al., the benefits of reduced signaling overhead (Agiwal et al.; 0105) with reduced decoding errors (Islam et al.; Abstract) are achieved.

As to claim 24:
Agiwal et al. discloses:
wherein the reserved one or more subresources comprise a subset of resource blocks and symbols within the assigned resources.
(see FIG. 11)

As to claim 25:
Agiwal et al. as described above does not explicitly teach:
wherein the one or more reserved subresources are configured with a subcarrier spacing.

However, Islam et al. further teaches subset capability which includes:
wherein the one or more reserved subresources are configured with a subcarrier spacing.
 (see FIG. 5)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the subset capability of Islam et al. into Agiwal et al. By modifying the communication capability of Agiwal to include the subset capability as taught by the communication capability of Islam et al., the benefits of reduced signaling 

As to claim 30:
Agiwal et al. discloses:
A method for use in a wireless transmit/receive unit (WTRU), the method comprising:
receiving downlink control information (DCI), wherein the DCI comprises an assignment of resources for a downlink transmission, and wherein the DCI comprises an indication, wherein the indication indicates that there are one or more subresources within the assigned resources that are reserved;
 (“Referring to FIG. 11, in method 2, resources for URLLC 1140 are dynamically scheduled. The gNB/BS sends indication 1115 indicating that certain resources (OFDM symbols and/or PRBs) are used for URLLC in the subframe. The URLLC resources 1140 can be pre-defined or indicated in indication 1110 or broadcasted. In an embodiment of the present disclosure, for URLLC resource usage indication 1110, the UE may read PDCCH region for URLLC. The gNB/BS schedules the UE (for example, downlink eMBB packet transmission, 1130) by transmitting scheduling control information (i.e., PDCCH) 1120. If the UE DL packet resources (for example, eMBB resources) 1130 collides with the URLLC resources 1140, then the gNB/BS transmits the indication 1115 indicting the URLLC resources 1040 are used. After, during the decoding the UE does not 
(“The purpose of the indication is to inform some UEs (e.g., one or more UEs with eMBB service) that a certain amount of resources in a time slot are pre-empted and not used in the actual transmission, for example, if the resources are assigned to a UE for URLLC service. If there is conflict between the pre-empted resources and assigned resources for eMBB data scheduling in the DCI, the UE may assume that the pre-empted resources are punctured or rate-matched from the assigned resources. The pre-emptied resources may include the resources in both time domain and frequency domain”; Agiwal et al.; 0114)
(“In an embodiment of the present disclosure, the pre-emption indication or the skipping indication can be an RRC message or MAC CE included in DL MAC PDU or DCI in PDCCH or group common DCI in PDCCH”; Agiwal et al.; 0117)
(where
“DCI in PDCCH” maps to “receive downlink control information (DCI)”
“The gNB/BS schedules the UE (for example, downlink eMBB packet transmission, 1130) by transmitting scheduling control information (i.e., PDCCH) 1120. If the UE DL packet resources (for example, eMBB resources) 1130”/” assigned resources for eMBB data scheduling in the DCI”/FIG. 11 maps to “wherein the DCI comprises an assignment of resources for a downlink transmission”, where “eMBB resources” maps to “assignment of resource”, “the DCI comprises an indication”, “downlink” maps to “downlink transmission”, 
“the indication is to inform some UEs (e.g., one or more UEs with eMBB service) that a certain amount of resources in a time slot are pre-empted and not used in the actual transmission, for example, if the resources are assigned to a UE for URLLC service. If there is conflict between the pre-empted resources and assigned resources for eMBB data scheduling in the DCI, the UE may assume that the pre-empted resources are punctured” maps to “the DCI comprises an indication, wherein the indication indicates that there are one or more subresources within the assigned resources that are reserved”, where “resources assigned to a UE for URLLC service” maps to “one or more subresources within the assigned resources”, where “punctured”/”pre-empted” maps to “reserved”

determining which of the one or more subresources within the assigned resources are reserved, based on the indication in the DCI and based on an indication of resource blocks in a frequency domain and an indication of symbols that the resource blocks apply in a time domain 
(where
“indication 1115 indicating that certain resources (OFDM symbols and/or PRBs) are used for URLLC in the subframe”/”pre-emptied resources may include the resources in both time domain and frequency domain” maps to “determine which of the one or more subresources within the assigned resources are reserved, based on the indication in the DCI and based on an indication of resource blocks in a frequency domain and an indication of symbols that the resource blocks apply in a time domain”, where “OFDM symbols and...PRBs”/” resources in both time domain and frequency domain” maps to “based on an indication of resource blocks in a frequency domain and an indication of symbols in the resource blocks apply in a time domain”, 

that is configured via radio resource control (RRC) signaling, and 
(where
“The URLLC resources 1140 can be ... or broadcasted” maps to “that is configured via radio resource control (RRC) signaling”, where “broadcasted” maps to “RRC”, where 3GPP indicates that the “RRC protocol” includes “broadcast of system information” (3GPP; p.23-24 Section 4.4)

wherein the indication of resource blocks is in reference to ... or entire carrier; and
(where FIG. 11 illustrates “URLLC” pre-empting the entire sub-carrier/carrier maps to “entire carrier”)

receiving the downlink transmission using a portion of the assigned resources, wherein the portion excludes the reserved one or more subresources.
 (where
“The gNB/BS schedules the UE (for example, downlink eMBB packet transmission, 1130) by transmitting scheduling control information (i.e., PDCCH) “receive the downlink transmission using a portion of the assigned resources, wherein the portion excludes the reserved one or more subresources”, where the “eMBB” as configured by “1120” maps to “portion of the assigned resources, wherein the portion excludes the reserved one or more subresources”

Agiwal et al. teaches configuration of downlink eMBB resources which are pre-empted for downlink URLLC resources, where the pre-emption is signaled via DCI and the URLLC resources are configured via broadcast messaging and where the eMBB resources which are not pre-empted are received and where an entire carrier/sub-carrier is pre-empted.

Agiwal et al. as described above does not explicitly teach:
wherein the indication of resource blocks is in reference to a bandwidth part or ...; and

However, Islam et al. further teaches portion puncturing capability which includes:
wherein the indication of resource blocks is in reference to a bandwidth part or ...; and
(“Coexistence with symbol alignment involves puncturing/reallocating resources of one or more symbols of a first numerology, and in their place transmitting symbols of a second numerology. When K symbols of the second numerology align with one symbol of the first numerology. K symbols of the second numerology can be transmitted for each punctured/reallocated symbol of the first numerology. This can be done for a portion or all of a bandwidth initially allocated to the first numerology.”; Islam et al.; 0115)
(“For each OFDM symbol period, the sub-carrier mapping and grouping block 911 groups and maps the constellation symbols produced by the constellation mapper 910 to up to P inputs of the IFFT 912 at 922. The grouping and mapping is performed based on scheduler information, which in turn is based on a TDD frame structure such as describe above, in accordance with a defined resource block definition and allocation for the content of the K.sub.1 UEs being processed in transmit chain 900”; Islam et al.; 0097)
(“Common indication can be transmitted in group-common DCI such as in common PDCCH, or PCFICH or PHICH. The resulting allocation is depicted in FIG. 5, which shows that eMBB traffic has been punctured at time frequency resources 306. The update information can be communicated in any known manner, and indicates to the UE with eMBB traffic that some or all of the time frequency resources originally scheduled for eMBB traffic have been punctured”; Islam et al.; 0068)

(where
“DCI”/”update information can be communicated in any known manner” maps to “indication”
“mapping is performed based on scheduler information, which in turn is based on a TDD frame structure such as describe above, in accordance with a defined resource block definition”/”indicator indicating that scheduled latency tolerant data for particular time-frequency resources has been punctured” maps to “resource blocks”, where “particular time-frequency resources” is considered as including “resource block definition”
“can be done for a portion or ...of a bandwidth initially allocated to the first numerology”/FIG. 5 maps to “reference to a bandwidth part”, where “portion...bandwidth” maps to “bandwidth part”, where FIG. 5 illustrates the “URLLC” puncturing being performed for a portion of the “60K SCS”, 

Islam et al. teaches performing puncturing eMBB with URLCC where the puncturing is performed over a portion of a carrier/sub-carrier.



As to claim 31:
Agiwal et al. discloses:
wherein the reserved one or more subresources comprise a subset of resource blocks and symbols within the assigned resources.
(see FIG. 11)

As to claim 32:
Agiwal et al. as described above does not explicitly teach:
wherein the one or more reserved subresources are configured with a subcarrier spacing.

However, Islam et al. further teaches subset capability which includes:
wherein the one or more reserved subresources are configured with a subcarrier spacing.
 (see FIG. 5)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the subset capability of Islam et al. into Agiwal et al. By modifying the communication capability of Agiwal to include the subset capability as taught by the communication capability of Islam et al., the benefits of reduced signaling overhead (Agiwal et al.; 0105) with reduced decoding errors (Islam et al.; Abstract) are achieved.

As to claim 37:
Agiwal et al. discloses:
A base station comprising: an antenna; and a processor operatively coupled to the antenna, wherein: 
(where
“antenna”  and “processor” are considered as required for operation)

the processor and the antenna are configured to receive downlink control information (DCI), wherein the DCI comprises an assignment of resources for a downlink transmission, and wherein the DCI comprises an indication, wherein the indication indicates that there are one or more subresources within the assigned resources that are reserved; 
(“Referring to FIG. 11, in method 2, resources for URLLC 1140 are dynamically scheduled. The gNB/BS sends indication 1115 indicating that certain 
(“The purpose of the indication is to inform some UEs (e.g., one or more UEs with eMBB service) that a certain amount of resources in a time slot are pre-empted and not used in the actual transmission, for example, if the resources are assigned to a UE for URLLC service. If there is conflict between the pre-empted resources and assigned resources for eMBB data scheduling in the DCI, the UE may assume that the pre-empted resources are punctured or rate-matched from the assigned resources. The pre-emptied resources may include the resources in both time domain and frequency domain”; Agiwal et al.; 0114)
(“In an embodiment of the present disclosure, the pre-emption indication or the skipping indication can be an RRC message or MAC CE included in DL MAC PDU or DCI in PDCCH or group common DCI in PDCCH”; Agiwal et al.; 0117)

“DCI in PDCCH” maps to “receive downlink control information (DCI)”
“The gNB/BS schedules the UE (for example, downlink eMBB packet transmission, 1130) by transmitting scheduling control information (i.e., PDCCH) 1120. If the UE DL packet resources (for example, eMBB resources) 1130”/” assigned resources for eMBB data scheduling in the DCI”/FIG. 11 maps to “wherein the DCI comprises an assignment of resources for a downlink transmission”, where “eMBB resources” maps to “assignment of resource”, “scheduling in the DCI” maps to “the DCI comprises an indication”, “downlink” maps to “downlink transmission”, 
“the indication is to inform some UEs (e.g., one or more UEs with eMBB service) that a certain amount of resources in a time slot are pre-empted and not used in the actual transmission, for example, if the resources are assigned to a UE for URLLC service. If there is conflict between the pre-empted resources and assigned resources for eMBB data scheduling in the DCI, the UE may assume that the pre-empted resources are punctured” maps to “the DCI comprises an indication, wherein the indication indicates that there are one or more subresources within the assigned resources that are reserved”, where “resources assigned to a UE for URLLC service” maps to “one or more subresources within the assigned resources”, where “punctured”/”pre-empted” maps to “reserved”

the processor is further configured to determine which of the one or more subresources within the assigned resources are reserved, based on the indication in the DCI and based on an indication of resource blocks in a frequency domain and an indication of symbols that the resource blocks apply in a time domain 
(where
“indication 1115 indicating that certain resources (OFDM symbols and/or PRBs) are used for URLLC in the subframe”/”pre-emptied resources may include the resources in both time domain and frequency domain” maps to “determine which of the one or more subresources within the assigned resources are reserved, based on the indication in the DCI and based on an indication of resource blocks in a frequency domain and an indication of symbols that the resource blocks apply in a time domain”, where “OFDM symbols and...PRBs”/” resources in both time domain and frequency domain” maps to “based on an indication of resource blocks in a frequency domain and an indication of symbols in the resource blocks apply in a time domain”, 

that is configured via radio resource control (RRC) signaling, and 
(where
“The URLLC resources 1140 can be ... or broadcasted” maps to “that is configured via radio resource control (RRC) signaling”, where “broadcasted” maps to “RRC”, where 3GPP indicates that the “RRC protocol” includes “broadcast of system information” (3GPP; p.23-24 Section 4.4)

wherein the indication of resource blocks is in reference to ... or entire carrier; and
(where FIG. 11 illustrates “URLLC” pre-empting the entire sub-carrier/carrier maps to “entire carrier”)

the processor and the antenna are further configured to receive the downlink transmission using a portion of the assigned resources, wherein the portion excludes the reserved one or more subresources.
(where
“The gNB/BS schedules the UE (for example, downlink eMBB packet transmission, 1130) by transmitting scheduling control information (i.e., PDCCH) 1120. If the UE DL packet resources (for example, eMBB resources) 1130 collides with the URLLC resources 1140, then the gNB/BS transmits the indication 1115 indicting the URLLC resources 1040 are used. After, during the decoding the UE does not consider the information in colliding resources 1140” maps to “receive the downlink transmission using a portion of the assigned resources, wherein the portion excludes the reserved one or more subresources”, where the “eMBB” as configured by “1120” maps to “portion of the assigned resources, wherein the portion excludes the reserved one or more subresources”

Agiwal et al. teaches configuration of downlink eMBB resources which are pre-empted for downlink URLLC resources, where the pre-emption is signaled 

Agiwal et al. as described above does not explicitly teach:
wherein the indication of resource blocks is in reference to a bandwidth part or ...; and

However, Islam et al. further teaches portion puncturing capability which includes:
wherein the indication of resource blocks is in reference to a bandwidth part or ...; and
(“Coexistence with symbol alignment involves puncturing/reallocating resources of one or more symbols of a first numerology, and in their place transmitting symbols of a second numerology. When K symbols of the second numerology align with one symbol of the first numerology. K symbols of the second numerology can be transmitted for each punctured/reallocated symbol of the first numerology. This can be done for a portion or all of a bandwidth initially allocated to the first numerology.”; Islam et al.; 0115)
(“For each OFDM symbol period, the sub-carrier mapping and grouping block 911 groups and maps the constellation symbols produced by the constellation mapper 910 to up to P inputs of the IFFT 912 at 922. The grouping and mapping is performed based on scheduler information, which in turn is 
(“Common indication can be transmitted in group-common DCI such as in common PDCCH, or PCFICH or PHICH. The resulting allocation is depicted in FIG. 5, which shows that eMBB traffic has been punctured at time frequency resources 306. The update information can be communicated in any known manner, and indicates to the UE with eMBB traffic that some or all of the time frequency resources originally scheduled for eMBB traffic have been punctured”; Islam et al.; 0068)
(“In some embodiments, at some time after the first sub-frame, update information is transmitted that updates the scheduling information in respect of the latency tolerant downlink traffic in a sub-frame other than the first sub-frame. For example, the update information may be an indicator indicating that scheduled latency tolerant data for particular time-frequency resources has been punctured.”; Islam et al.; 0066)
(where
“DCI”/”update information can be communicated in any known manner” maps to “indication”
“mapping is performed based on scheduler information, which in turn is based on a TDD frame structure such as describe above, in accordance with a defined resource block definition”/”indicator indicating that scheduled latency tolerant data for particular time-frequency resources has been punctured” maps “resource blocks”, where “particular time-frequency resources” is considered as including “resource block definition”
“can be done for a portion or ...of a bandwidth initially allocated to the first numerology”/FIG. 5 maps to “reference to a bandwidth part”, where “portion...bandwidth” maps to “bandwidth part”, where FIG. 5 illustrates the “URLLC” puncturing being performed for a portion of the “60K SCS”, 

Islam et al. teaches performing puncturing eMBB with URLCC where the puncturing is performed over a portion of a carrier/sub-carrier.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the portion puncturing capability of Islam et al. into Agiwal et al. By modifying the communication capability of Agiwal to include the portion puncturing capability as taught by the communication capability of Islam et al., the benefits of reduced signaling overhead (Agiwal et al.; 0105) with reduced decoding errors (Islam et al.; Abstract) are achieved.

As to claim 38:
Agiwal et al. discloses:
wherein the reserved one or more subresources comprise a subset of resource blocks and symbols within the assigned resources.
(see FIG. 11)

As to claim 39:
Agiwal et al. as described above does not explicitly teach:
wherein the one or more reserved subresources are configured with a subcarrier spacing.

However, Islam et al. further teaches subset capability which includes:
wherein the one or more reserved subresources are configured with a subcarrier spacing.
 (see FIG. 5)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the subset capability of Islam et al. into Agiwal et al. By modifying the communication capability of Agiwal to include the subset capability as taught by the communication capability of Islam et al., the benefits of reduced signaling overhead (Agiwal et al.; 0105) with reduced decoding errors (Islam et al.; Abstract) are achieved.

Claim(s) 26, 33 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. US 20180035332 (cited in Non-Final Rejection dated 6/19/2020) in view of Islam et al. US 20180070341 and in further view of 3GPP, “3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Evolved Universal Terrestrial Radio Access (E-UTRA); Radio Resource Control (RRC); Protocol specification (Release 11), June 2016, 3GPP, 3GPP TS 36.331 V11.16.0 (cited in Non-Final Rejection dated 3/3/2021) and Papasakellariou et al. US 20150085717 (cited in Final Rejection dated 7/22/2021).

As to claim 26:
Agiwal et al. as described above does not explicitly teach:
wherein the reserved one or more subresources are configured with a time-domain pattern for repetition.

However, Papasakellariou et al. further teaches a repetition capability which includes:
wherein the reserved one or more subresources are configured with a time-domain pattern for repetition.
(“In operation 3610, UE 116 receives information for a CE-PBCH or a CE-SIB repetition pattern. In operation 3620, UE 116 then determines first SFs where it can receive other DL signaling, such as PDSCH, EPDCCH, or CSI-RS, in the middle 6 RBs and second SFs where it is not expected to receive such signaling. For reception of other DL signaling in a SF, UE 116 receives the other DL signaling in the middle 6 RBs in operation 3630 if the SF is one of the first SFs and UE 116 skips reception of the other DL signaling in the middle 6 RB if the SF is one of the second SFs in operation 3640. For CE-SIB transmissions, 
(“If repetitions for a CE-PBCH segment or for a CE-SIB are in predetermined SFs and RBs within a frame, UE 114 operating in CE mode needs only be informed of the SFN for the frame of the first CE-PBCH segment repetition or of the first CE-SIB repetition and of the periodicity of the CE-PBCH or CE-SIB intermittent transmissions. For example, for 16 possible values of CE-PBCH or CE-SIB transmission periodicity in frames, signaling to UE 114 can include a 10-bit SFN value indicating the frame for the transmission of the first CE-PBCH segment or of the first CE-SIB repetition and a 4-bit value indicating the periodicity. Alternatively, the information for a CE-PBCH or CE-SIB repetition pattern can be as shown in Table 3 or Table 4. If repetitions for a CE-PBCH segment or a CE-SIB are not in predetermined SFs within a frame, SFs for repetitions of a CE-PBCH segment or of CE-SIB within a frame need to also be signaled to UE 114. If repetitions for a CE-SIB are not in predetermined RBs, the RBs for repetitions of CE-SIB need to also be signaled to UE 114. Based on this information, UE 114 can determine SFs and RBs where it can discard received signaling for PDSCH or EPDCCH reception as eNB 102 transmits CE-PBCH or CE-SIB.”; Papasakellariou et al.; 0232)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the repetition capability of Papasakellariou et al. into Agiwal et al.. By modifying the 

As to claim 33:
Agiwal et al. as described above does not explicitly teach:
wherein the reserved one or more subresources are configured with a time-domain pattern for repetition.

However, Papasakellariou et al. further teaches a repetition capability which includes:
wherein the reserved one or more subresources are configured with a time-domain pattern for repetition.
(“In operation 3610, UE 116 receives information for a CE-PBCH or a CE-SIB repetition pattern. In operation 3620, UE 116 then determines first SFs where it can receive other DL signaling, such as PDSCH, EPDCCH, or CSI-RS, in the middle 6 RBs and second SFs where it is not expected to receive such signaling. For reception of other DL signaling in a SF, UE 116 receives the other DL signaling in the middle 6 RBs in operation 3630 if the SF is one of the first SFs and UE 116 skips reception of the other DL signaling in the middle 6 RB if the SF is one of the second SFs in operation 3640. For CE-SIB transmissions, the respective RBs need to also be signaled if, unlike the CE-PBCH RBs, they are not predetermined in the system operation.”; Papasakellariou et al.; 0230)


Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the repetition capability of Papasakellariou et al. into Agiwal et al.. By modifying the communication capability of Agiwal et al. to include the bitmap capability as 

As to claim 40:
Agiwal et al. as described above does not explicitly teach:
wherein the reserved one or more subresources are configured with a time-domain pattern for repetition.

However, Papasakellariou et al. further teaches a repetition capability which includes:
wherein the reserved one or more subresources are configured with a time-domain pattern for repetition.
(“In operation 3610, UE 116 receives information for a CE-PBCH or a CE-SIB repetition pattern. In operation 3620, UE 116 then determines first SFs where it can receive other DL signaling, such as PDSCH, EPDCCH, or CSI-RS, in the middle 6 RBs and second SFs where it is not expected to receive such signaling. For reception of other DL signaling in a SF, UE 116 receives the other DL signaling in the middle 6 RBs in operation 3630 if the SF is one of the first SFs and UE 116 skips reception of the other DL signaling in the middle 6 RB if the SF is one of the second SFs in operation 3640. For CE-SIB transmissions, the respective RBs need to also be signaled if, unlike the CE-PBCH RBs, they are not predetermined in the system operation.”; Papasakellariou et al.; 0230)


Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the repetition capability of Papasakellariou et al. into Agiwal et al.. By modifying the communication capability of Agiwal et al. to include the bitmap capability as .

Claim(s) 27, 28, 34, 35, 41 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. US 20180035332 (cited in Non-Final Rejection dated 6/19/2020) in view of Islam et al. US 20180070341 and in further view of 3GPP, “3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Evolved Universal Terrestrial Radio Access (E-UTRA); Radio Resource Control (RRC); Protocol specification (Release 11), June 2016, 3GPP, 3GPP TS 36.331 V11.16.0 (cited in Non-Final Rejection dated 3/3/2021) and Classon et al. US 20080192847 (cited in Final Rejection dated 7/22/2021).

As to claim 27:
Agiwal et al. as described above does not explicitly teach:
wherein the reserved one or more subresources are determined by resource block level bitmap in a frequency domain.

However, Classon further teaches a skip capability which includes:
wherein the reserved one or more subresources are determined by resource block level bitmap in a frequency domain.
(“A second column 704 of table 700 is a skip, or spacing, factor (`S`). The spacing factor is an index to, that is, a spacing among, the sub-carriers comprising downlink data in each PRB reserved for distributed transmissions. 
(“Control message 600 further includes a second data field, that is, a PRB allocation data field, 604. PRB allocation data field 604 informs of the PRBs allocated for distributed transmission and may include a bitmap having bits that correspond to the PRBs allocated for distributed transmissions.”; Classon et al.; 0040)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the skip capability of Classon et al. into Agiwal et al.. By modifying the communication capability of of Agiwal et al. to include the skip capability as taught by the communication capability of Classon et al., the benefits reduced idle PRBs (Classon et al.; 0029) are achieved.

As to claim 28:
Agiwal et al. discloses:
	RRC
	(“In an embodiment of the present disclosure, the gNB/BS can inform the UE to monitor the indication 1010, 1015 or not by RRC signaling”; Agiwal et al.; 0110)

Papasakellariou et al. as described above does not explicitly teach:
wherein the resource block level bitmap is configured by the ... signaling.

However, Classon further teaches a skip capability which includes:
wherein the resource block level bitmap is configured by the ... signaling.
 (“A second column 704 of table 700 is a skip, or spacing, factor (`S`). The spacing factor is an index to, that is, a spacing among, the sub-carriers comprising downlink data in each PRB reserved for distributed transmissions. The spacing factor is determined based on N.sub.DVRB and the total number of PRBs in a given frequency bandwidth. Column 706 then comprises a bitmap, wherein each row of bitmap 706 lists one of multiple combinations of PRB sub-carrier allocations. The length of the bitmap is the total number of PRBs in a given frequency bandwidth. Each row of bitmap 706 may then be determined based upon the number of DVRBs (or UEs if each UE is given one DVRB, as in the example) scheduled for distributed transmissions and the skip factor 
(“Control message 600 further includes a second data field, that is, a PRB allocation data field, 604. PRB allocation data field 604 informs of the PRBs allocated for distributed transmission and may include a bitmap having bits that correspond to the PRBs allocated for distributed transmissions.”; Classon et al.; 0040)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the skip capability of Classon et al. into Agiwal et al.. By modifying the communication capability of  Agiwal et al. to include the skip capability as taught by the communication capability of Classon et al., the benefits reduced idle PRBs (Classon et al.; 0029) are achieved.

As to claim 34:
Agiwal et al. as described above does not explicitly teach:
wherein the reserved one or more subresources are determined by resource block level bitmap in a frequency domain.

However, Classon further teaches a skip capability which includes:
wherein the reserved one or more subresources are determined by resource block level bitmap in a frequency domain.
(“A second column 704 of table 700 is a skip, or spacing, factor (`S`). The spacing factor is an index to, that is, a spacing among, the sub-carriers comprising downlink data in each PRB reserved for distributed transmissions. The spacing factor is determined based on N.sub.DVRB and the total number of PRBs in a given frequency bandwidth. Column 706 then comprises a bitmap, wherein each row of bitmap 706 lists one of multiple combinations of PRB sub-carrier allocations. The length of the bitmap is the total number of PRBs in a given frequency bandwidth. Each row of bitmap 706 may then be determined based upon the number of DVRBs (or UEs if each UE is given one DVRB, as in the example) scheduled for distributed transmissions and the skip factor associated with that row. Bitmap 706 assumes that each PRB comprises 12 sub-carriers; however, one of ordinary skill in the art would realize that similar bitmaps may be determined of any number of sub-carriers.”; Classon et al.; 0046)
(“Control message 600 further includes a second data field, that is, a PRB allocation data field, 604. PRB allocation data field 604 informs of the PRBs allocated for distributed transmission and may include a bitmap having bits that correspond to the PRBs allocated for distributed transmissions.”; Classon et al.; 0040)



As to claim 35:
Agiwal et al. discloses:
	RRC
	(“In an embodiment of the present disclosure, the gNB/BS can inform the UE to monitor the indication 1010, 1015 or not by RRC signaling”; Agiwal et al.; 0110)

Papasakellariou et al. as described above does not explicitly teach:
wherein the resource block level bitmap is configured by the ... signaling.

However, Classon further teaches a skip capability which includes:
wherein the resource block level bitmap is configured by the ... signaling.
 (“A second column 704 of table 700 is a skip, or spacing, factor (`S`). The spacing factor is an index to, that is, a spacing among, the sub-carriers comprising downlink data in each PRB reserved for distributed transmissions. The spacing factor is determined based on N.sub.DVRB and the total number of 
(“Control message 600 further includes a second data field, that is, a PRB allocation data field, 604. PRB allocation data field 604 informs of the PRBs allocated for distributed transmission and may include a bitmap having bits that correspond to the PRBs allocated for distributed transmissions.”; Classon et al.; 0040)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the skip capability of Classon et al. into Agiwal et al.. By modifying the communication capability of  Agiwal et al. to include the skip capability as taught by the communication capability of Classon et al., the benefits reduced idle PRBs (Classon et al.; 0029) are achieved.

As to claim 41:
Agiwal et al. as described above does not explicitly teach:
wherein the reserved one or more subresources are determined by resource block level bitmap in a frequency domain.

However, Classon further teaches a skip capability which includes:
wherein the reserved one or more subresources are determined by resource block level bitmap in a frequency domain.
(“A second column 704 of table 700 is a skip, or spacing, factor (`S`). The spacing factor is an index to, that is, a spacing among, the sub-carriers comprising downlink data in each PRB reserved for distributed transmissions. The spacing factor is determined based on N.sub.DVRB and the total number of PRBs in a given frequency bandwidth. Column 706 then comprises a bitmap, wherein each row of bitmap 706 lists one of multiple combinations of PRB sub-carrier allocations. The length of the bitmap is the total number of PRBs in a given frequency bandwidth. Each row of bitmap 706 may then be determined based upon the number of DVRBs (or UEs if each UE is given one DVRB, as in the example) scheduled for distributed transmissions and the skip factor associated with that row. Bitmap 706 assumes that each PRB comprises 12 sub-carriers; however, one of ordinary skill in the art would realize that similar bitmaps may be determined of any number of sub-carriers.”; Classon et al.; 0046)


Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the skip capability of Classon et al. into Agiwal et al.. By modifying the communication capability of of Agiwal et al. to include the skip capability as taught by the communication capability of Classon et al., the benefits reduced idle PRBs (Classon et al.; 0029) are achieved.

As to claim 42:
Agiwal et al. discloses:
	RRC
	(“In an embodiment of the present disclosure, the gNB/BS can inform the UE to monitor the indication 1010, 1015 or not by RRC signaling”; Agiwal et al.; 0110)

Papasakellariou et al. as described above does not explicitly teach:
wherein the resource block level bitmap is configured by the ... signaling.


wherein the resource block level bitmap is configured by the ... signaling.
 (“A second column 704 of table 700 is a skip, or spacing, factor (`S`). The spacing factor is an index to, that is, a spacing among, the sub-carriers comprising downlink data in each PRB reserved for distributed transmissions. The spacing factor is determined based on N.sub.DVRB and the total number of PRBs in a given frequency bandwidth. Column 706 then comprises a bitmap, wherein each row of bitmap 706 lists one of multiple combinations of PRB sub-carrier allocations. The length of the bitmap is the total number of PRBs in a given frequency bandwidth. Each row of bitmap 706 may then be determined based upon the number of DVRBs (or UEs if each UE is given one DVRB, as in the example) scheduled for distributed transmissions and the skip factor associated with that row. Bitmap 706 assumes that each PRB comprises 12 sub-carriers; however, one of ordinary skill in the art would realize that similar bitmaps may be determined of any number of sub-carriers.”; Classon et al.; 0046)
(“Control message 600 further includes a second data field, that is, a PRB allocation data field, 604. PRB allocation data field 604 informs of the PRBs allocated for distributed transmission and may include a bitmap having bits that correspond to the PRBs allocated for distributed transmissions.”; Classon et al.; 0040)

.

Claim(s) 29 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. US 20180035332 (cited in Non-Final Rejection dated 6/19/2020) in view of Islam et al. US 20180070341 and in further view of 3GPP, “3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Evolved Universal Terrestrial Radio Access (E-UTRA); Radio Resource Control (RRC); Protocol specification (Release 11), June 2016, 3GPP, 3GPP TS 36.331 V11.16.0 (cited in Non-Final Rejection dated 3/3/2021) and Papasakellariou et al. US 20160323850 (cited in Final Rejection dated 7/22/2021, hereinafter Papasakellariou-2).

As to claim 29:
Agiwal et al. as described above does not explicitly teach:
wherein the reserved one or more subresources comprise a first group of subresources out of a plurality of subresources configured by RRC signaling.

However, Papasakellariou-2 further teaches a group capability which includes:
wherein the reserved one or more subresources comprise a first group of subresources out of a plurality of subresources configured by RRC signaling.
(“For PRBs configured for non-interleaved E-PDCCH transmissions, as multiple E-PDCCH transmissions to multiple UEs may be contained in each of these PRBs, a DCI format conveyed by a non-interleaved E-PDCCH may explicitly or implicitly indicate whether a UE should consider these PRBs for PDSCH reception. For example, for an explicit indication, a DCI format may contain an information element including 1 bit indicating that a UE should use these PRBs for PDSCH reception if the bit has the binary value 0, and indicating that the UE should discard these PRBs from PDSCH reception if the bit has the binary value 1. As the E-PDCCH transmission to a UE may dynamically switch from non-interleaved to interleaved, all DCI formats, regardless of the E-PDCCH transmission mode, may contain the indication of whether a PRB is used for E-PDCCH transmission. As previously described herein, a UE is informed of the PRBs allocated to E-PDCCH transmissions either through higher layer signaling or, possibly for interleaved E-PDCCH transmissions, also through an E-PCFICH.”; Papasakellariou et al.; 0093)
(“In order to reduce signaling requirements for indicating resources allocated to a PDSCH transmission to a UE, a resource allocation can be set for a multiple of PRBs according to the operating BW. This multiple of PRBs is referred to as Resource Block Group (RBG). If an RBG contains at least one PRB allocated to E-PDCCH transmissions, a UE always discards these PRBs from a scheduled PDSCH reception that includes the respective RBG if these 
(“Typically, a NodeB configures to a UE a functionality by higher layer signaling such as Radio Resource Control (RRC) signaling.”; Papasakellariou et al.; 0027)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the group capability of Papasakellariou-2 into Agiwal et al. By modifying the communication capability of Agiwal to include the group capability as taught by the communication capability of Papasakellariou-2, the benefits of reduced signaling requirements (Papasakellariou-2; 0090) are achieved.

As to claim 36:

wherein the reserved one or more subresources comprise a first group of subresources out of a plurality of subresources configured by RRC signaling.

However, Papasakellariou-2 further teaches a group capability which includes:
wherein the reserved one or more subresources comprise a first group of subresources out of a plurality of subresources configured by RRC signaling.
(“For PRBs configured for non-interleaved E-PDCCH transmissions, as multiple E-PDCCH transmissions to multiple UEs may be contained in each of these PRBs, a DCI format conveyed by a non-interleaved E-PDCCH may explicitly or implicitly indicate whether a UE should consider these PRBs for PDSCH reception. For example, for an explicit indication, a DCI format may contain an information element including 1 bit indicating that a UE should use these PRBs for PDSCH reception if the bit has the binary value 0, and indicating that the UE should discard these PRBs from PDSCH reception if the bit has the binary value 1. As the E-PDCCH transmission to a UE may dynamically switch from non-interleaved to interleaved, all DCI formats, regardless of the E-PDCCH transmission mode, may contain the indication of whether a PRB is used for E-PDCCH transmission. As previously described herein, a UE is informed of the PRBs allocated to E-PDCCH transmissions either through higher layer signaling or, possibly for interleaved E-PDCCH transmissions, also through an E-PCFICH.”; Papasakellariou et al.; 0093)

(“Typically, a NodeB configures to a UE a functionality by higher layer signaling such as Radio Resource Control (RRC) signaling.”; Papasakellariou et al.; 0027)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the group capability .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20190229840 – teaches performing puncturing of a subband/subcarriers and also RGP (see para 0083, 0084).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


 
/Michael K Phillips/Examiner, Art Unit 2464